Title: From Thomas Jefferson to Thomas Newton, 6 February 1803
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington Feb. 6. 1803.
          
          Colo. Monroe informs me you have not more than two or three pipes of your Brazil Madeira left. I must therefore pray you to send me two pipes of it, recieving paiment at 90. days if that will suit. for my demands here are such as to keep me in that predicament. if you import this wine annually, it is probable I shall annually call for two or three pipes. 
          I have recieved 6. barrels of Crab cyder 2. or 3. days ago, which I take for granted comes from you. a line as to the cost being dropped to myself or mr Barnes, he will immediately remit the amount. Accept assurances of my constant esteem & high respect.
          
            Th: Jefferson
          
        